Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-16-00811-CV

                             IN RE PATRIOT WELL SOLUTIONS LLC

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: February 1, 2017

PETITION FOR WRIT OF MANDAMUS DISMISSED

           On December 16, 2016, Relator filed a petition for writ of mandamus complaining of an

order signed by the trial court on December 7, 2016, denying Relator’s motion to stay litigation.

This court abated the proceeding pursuant to the Texas Rules of Appellate Procedure. See TEX.

R. APP. P. 7.2(b) (“If the case is an original proceeding under Rule 52, the court must abate the

proceeding to allow the successor to reconsider the original party’s decision.”).

           On January 12, 2017, the trial court signed an order setting aside the order complained of

in Relator’s petition and granting the relief sought by Relator. On January 18, 2017, Relator filed

an unopposed motion to dismiss this proceeding. We order the abatement lifted and grant the

unopposed motion to dismiss.

                                                             PER CURIAM


1
 This proceeding arises out of Cause No. 2016-CI-15492, styled KLX Energy Services, Inc. v. Patriot Well Solutions,
LLC, Dragan Cicvaric, William Reed, Danny Stunkard, Brian Terry, and Paul Hulin, pending in the 407th Judicial
District Court, Bexar County, Texas.